IN THE COURT OF APPEALS 04/23/96
                                 OF THE
                          STATE OF MISSISSIPPI
                            NO. 94-CA-00049 COA



APPLICATION DATA SYSTEMS, INC., A MISSISSIPPI CORPORATION,
CORPORATELY AND FOR THE USE AND BENEFIT OF THE CITY OF HATTIESBURG,
MISSISSIPPI

APPELLANT

v.

PAUL ROWELL, JOHN HOLTON, JOHN BUCKLEY, SCOTT FARRIS, CHARLES E.
LAWRENCE, JR., J. ED MORGAN, PROVIDENCE WASHINGTON INSURANCE
COMPANY, MIDLAND INFORMATION SYSTEMS, J&J ACCOUNTING AND
COMPUTER SALES, D. BANNERMAN AND COMPANY, DIVERSIFIED COMPUTER
SYSTEMS, PROFESSIONAL COMPUTER SOFTWARE SERVICES, INC., SUNBURST
BANK, FIDELITY AND DEPOSIT COMPANY OF MARYLAND, AND CLARICE
WANSLEY; AND

APPELLEES

PAUL ROWELL, JOHN HOLTON AND CLARICE WANSLEY

CROSS APPELLANTS



THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND

MAY NOT BE CITED, PURSUANT TO M.R.A.P. 35-B



TRIAL JUDGE: HON. HOWARD L. PATTERSON, JR.

COURT FROM WHICH APPEALED: FORREST COUNTY CHANCERY COURT

ATTORNEYS FOR APPELLANT:

WINN DAVIS BROWN, JR., AND B.J. PERRY

ATTORNEY FOR APPELLEES:
PAUL RICHARD LAMBERT

NATURE OF THE CASE: CIVIL: PUBLIC PURCHASE

TRIAL COURT DISPOSITION: APPELLANT’S COMPLAINT AND AMENDED
COMPLAINTS DISMISSED AS BEING FRIVOLOUS, IN BAD FAITH, FALSE, FOR THE
PURPOSE OF HARASSMENT AND DELAY, AND TOTALLY WITHOUT MERIT



BEFORE BRIDGES, P.J., BARBER, AND SOUTHWICK, JJ.

SOUTHWICK, J., FOR THE COURT:

Application Data Systems, Inc. appeals the judgment of the Forrest County Chancery Court which
found frivolity in its complaints against certain City of Hattiesburg officials, two bonding companies,
the successful bidders of a city computer system purchase, and Sunburst Bank. ADSI’s complaints
alleged, among other things, a violation of the purchasing laws and a willful concealment by certain
city officials of a lease-purchase agreement between the City of Hattiesburg and Sunburst Bank.
Three of the Defendants filed counterclaims asserting that ADSI’s complaints were frivolous and that
they were entitled to actual and punitive damages, and to reimbursement of their litigation expenses.
Although the court concluded that the three counterclaimants were not entitled to damages, it
granted judgment in favor of the Defendants and awarded them attorneys’ fees and litigation
expenses. ADSI appealed and the counterclaimants cross appealed. ADSI asserts that the court erred
in denying it relief and awarding attorneys’ fees and litigation expenses to the Defendants. The
counterclaimants contend that the court erred when it concluded that they were not entitled to
damages. We affirm the direct appeal and remand the cross appeal.

           FACTS

The City received several bids, including two bids by ADSI, in response to its advertisements for bids
for the replacement of the police department’s records management system, both hardware and
software. The city council accepted the bids of several different companies by individual components.
ADSI was not among the successful bidders. ADSI alleged in its original complaint against certain
city officials, a bonding company and the successful bidders that the City’s purchase violated the
Mississippi purchasing laws.

About two months after the City accepted the successful bids, it entered into a lease-purchase
agreement with Sunburst Bank regarding the computer equipment. ADSI filed amended complaints
to include Sunburst Bank, a corporate surety, and another city employee. The lease-purchase
agreement did not affect ADSI’s claims. Nevertheless, ADSI alleged in its amended complaints,
among other things, that the City did not comply with the purchasing laws with regard to the lease-
purchase agreement, and that certain city officials had knowingly and willfully concealed their
dealings with Sunburst Bank, and that they knowingly made false or fraudulent representations in
their depositions. Three of the Defendants who were city employees filed counterclaims against
ADSI asserting, among other things, that the complaints were frivolous and interposed in bad faith,
and that they were entitled to actual and punitive damages, and to reimbursement of expenses
incurred in their defense.

After a four-day trial, the chancery court determined that the City had complied with the applicable
Mississippi purchasing laws. It concluded that ADSI’s complaint and amended complaints were
frivolous and interposed in bad faith for the purpose of harassment and delay. The court further
concluded that the counterclaimants were not entitled to either actual or punitive damages. After
making extensive findings of facts and conclusions of law, the court granted judgment for the
Defendants and ordered ADSI to pay attorneys’ fees and litigation expenses incurred by the
Defendants.

DISCUSSION

1. Compliance with Purchasing Laws

ADSI asserts that the chancery court’s findings and conclusions that the City met all the legal
requirements in its purchase of the records management computer system were manifest error. ADSI
bases this assertion on the following allegations: (1) that the specifications excluded comparable
equipment of domestic manufacture; (2) that the computer actually acquired by the City did not meet
the specification’s requirements; (3) that the specifications were not approved by the city council; and
(4) that the city council did not honestly and reasonably exercise discretion in its evaluation of the
bids.

Section 31-7-13 of the Mississippi Code of 1972 governs the bid requirements for public purchases
by governing authorities. Section 31-7-13(c) provides that purchases by agencies or governing
authorities which involve an expenditure of more that $2,500.00, exclusive of freight or shipping
charges, like the one here, may be made from the lowest and best bidder after complying with certain
requirements. Miss. Code Ann. § 31-7-13(c) (1972). One of these requirements is that the
specifications must be written so as not to exclude comparable equipment of domestic manufacture.
Id. ADSI maintained that the city officials did not comply with this requirement because the
specifications purportedly limited the bids to the IBM AS/400 computer.

           At trial, an expert in the area of computer hardware and software and one of the
           Defendants who had over ten years experience with computer hardware and software both
           testified that the specifications were not specific to the IBM AS/400 and did not exclude
           comparable equipment of domestic manufacture. In addition, three independent witnesses
           and two of the Defendants all testified that the specifications complied with the Mississippi
           purchasing laws. ADSI offered three witnesses who testified to the contrary: the president
           of ADSI; an ADSI salesperson; and an expert witness whom ADSI retained to help with
           its bid proposal. The chancellor was entitled to weigh the evidence and the credibility of
           the witnesses. We find no manifest error in his determination that the Defendants’
           evidence and witnesses were more credible than that of ADSI. Moreover, the
           specifications allowed for "acceptable alternatives" to the requirements. The specifications
           provided: Proposals will be evaluated in two steps. The first step will consist of a review
           of each proposal response to the requirements. Each proposal must either satisfy every
           requirement or provide an acceptable alternative to the required item. Each alternative so
           proposed will be evaluated on its merits. It shall be the prerogative of the City to accept or
           reject a proposed alternative. Any proposal that fails to satisfy any one of the requirements
           may be eliminated from further consideration. The second step in the evaluation will be the
           analysis of merits of each proposal which passes the initial screening.



This explicit allowance for acceptable alternatives demonstrates the absence of merit in ADSI’s
argument that the specifications excluded comparable equipment of domestic manufacture. Likewise,
the specifications’ allowance for alternatives shows the lack of merit in ADSI’s allegation that the
computer which the City actually purchased did not meet the specifications’ requirements. This
argument by ADSI--that the City did not comply with the purchasing laws because the computer
which it purchased did not meet the specifications’ requirements--is especially frivolous because the
specifications did not require the City to eliminate from consideration all proposals that failed to
satisfy the requirements. Rather, the specifications provided that the City may eliminate such
proposals from consideration.

In an attempt to support its assertion that the City did not comply with the legal purchasing
requirements, ADSI alleges that the city council did not approve the specifications because they were
not included in toto in the minutes. This requirement is not contained in the Mississippi purchasing
statutes, nor is it a requirement of the common law. In fact, the supreme court has held that
specifications on file in the clerk’s office may be made a part of a contract by reference. Thompson v.
Jones County Community Hosp., 352 So. 2d 795, 797 (Miss. 1977). Here, the minutes contained a
"Notice to Bidders" which stated that a records management computer system for the City’s police
department was to "be bid upon and delivered as per specifications on file in the Office of the City
Clerk." The notice provided the address and phone number of the clerk’s office and stated that the
specifications may be obtained upon request. We therefore find this allegation without merit.

ADSI’s final allegation to support its claim that the City’s purchase did not comply with the
purchasing laws is that the city council did not honestly and reasonably exercise discretion in its
evaluation of the bids. The evidence presented at trial does not support this allegation. Rather, the
evidence shows that city employees examined public safety software and attended various
demonstrations of such software, including two demonstrations by ADSI. The evidence further
supports the court’s finding that the city council properly accepted the lowest and best bids.

ADSI submitted two alternative or total solution bids. Among other problems with ADSI’s bids,
neither one met the required software specifications. ADSI’s proposals did not meet the requirement
of a municipal court records management system in its software. Even the president of ADSI and an
employee of ADSI testified at trial that ADSI’s proposals did not have the required software
functionality. The evidence does not support ADSI’s claim that the city council acted dishonestly or
unreasonably, but only that ADSI was not happy with the council’s decision. ADSI presented
testimony that the City’s manager of information systems did not return all of their phone calls, was
not overly friendly, and mentioned that he was leaning toward an AS/400 computer rather than
ADSI’s computer, and that ADSI was only allowed to demonstrate its software on a portable
computer rather than the City’s existing computers. We find no manifest error in the court’s
determination that these allegations do not amount to a dishonest or unreasonable exercise of
discretion.

ADSI also assigns error to the court’s conclusion that the City complied with its bid protest
procedure. ADSI sent one letter and one formal bid protest regarding their opinion that the
specifications did not meet the legal requirements. The City’s purchasing protest procedure requires
that the aggrieved party receive a written response in answer to its protest within seven days. This
requirement was met by a letter sent by the city attorney to ADSI’s attorney answering ADSI’s
protest. In the letter, the city attorney advised ADSI’s attorney that the specifications had been
reviewed and that the City would proceed with the awarding of bids as scheduled. Consequently, we
agree with the chancery court’s conclusion and find this argument to be without merit.

2. The Lease-Purchase Financing Agreement

Parties have standing to sue when (1) they assert a colorable interest in the subject matter of the
dispute or are adversely affected by the defendant’s conduct, or (2) they are otherwise authorized by
law. Harrison County v. City of Gulfport, 557 So. 2d 780, 782 (Miss. 1990) (citations omitted). The
lease-purchase financing agreement did not affect ADSI’s own claims. Thus, in order for ADSI to
have had standing to sue on issues regarding the financing agreement, its standing must have been
"authorized by law." ADSI did not provide this Court in its briefs on appeal the statutory authority
which is the basis for its standing. Instead, in one of its briefs which it provided the lower court,
ADSI cited a repealed statute as authority upon which it based its standing to sue on issues involving
the financing agreement. Undaunted by the apparent inapplicability of the authority cited, ADSI
pursued its case. Neither side of this dispute raised standing as an issue, nor did the chancery court
consider ADSI’s standing necessary to the disposition of this case. Instead, the parties argued, and
the court addressed, the merits of ADSI’s claim regarding the financing agreement.

Section 31-7-57(1) of the Mississippi Code of 1972 appears to be the only possible source for
ADSI’s standing. This section provides that any officer or employee of a governing authority who
appropriates or authorizes the expenditure of money to an object not legally authorized,

           [S]hall be liable personally for up to the full amount of the appropriation or expenditure as
           will fully and completely compensate and repay such public funds for any actual loss cased
           by such appropriation or expenditure, to be recovered by suit in the name of the
           governmental entity involved, or in the name of any person who is a taxpayer suing for
           the use of the governmental entity involved.



Miss. Code Ann. § 31-7-57(1) (1972) (empasis added). This section and section 19-13-37(1), the
repealed statute cited by ADSI, are in many relevant particulars identical. Both unambiguously
authorize enforcement two ways: (1) by suit in the name of the governmental entity involved or (2)
by suit in the name of any person who is a taxpayer suing for the use of the governmental entity
involved.

Suits brought in the name of the applicable governmental entity presumably may be brought by the
state auditor, the attorney general, or perhaps by the district attorney. Canton Farm Equip., Inc. v.
Richardson, 501 So. 2d 1098, 1109 (Miss. 1987) (citations omitted) (holding that unsuccessful
bidder for contract with county board of supervisors had standing pursuant to section 19-13-37(1) to
sue supervisor who did not comply with purchasing statutes in awarding bids). In order for ADSI to
have standing under section 31-7-57(1), it must have sued as a taxpayer for the use of the City and
showed proof of such status. Id. at 1106-07. ADSI has not referred this Court to any part of the
record which shows proof of its status as a taxpayer of the City. We will assume that somewhere in
the voluminous record there is buried proof of ADSI’s status as a Hattiesburg taxpayer. Rather than
reversing this case on the ground of lack of proof of standing, we address here the frivolity of ADSI’s
claim as a private attorney general regarding the financing agreement between the City and Sunburst
Bank.

ADSI’s allegations which pertain to the lease-purchase agreement involved two main assertions: (1)
that the City did not comply with the purchasing laws with regard to the financing agreement and (2)
that the counterclaimants were guilty of knowingly and willfully falsifying, concealing, or covering up
the involvement of Sunburst Bank and the dealings of the city officials with the bank, and of
knowingly making false or fraudulent statements or representations within depositions.



Section 31-7-13(e) of the Mississippi Code of 1972 pertains to lease-purchase arrangements between
municipalities and third parties. This section allows a municipality to obtain lease-purchase financing
from a third party source after obtaining at least two written competitive bids. The solicitation of bids
for financing may occur before or after acceptance of bids for purchase, or when no such bids are
required, at any time before the purchase of the equipment. Id. The evidence presented in the record
demonstrates that the City received four written proposals for lease-purchase financing after it
accepted the bids for purchase. The evidence presented also shows that the City paid for the
computer system after it executed the lease-purchase agreement with Sunburst Bank. Consequently,
we find no error in the court’s conclusion that the City properly entered into the lease-purchase
agreement with Sunburst Bank, and that the agreement is in compliance with Mississippi law.

ADSI also assigns error to the chancellor’s conclusion that the counterclaimants were not guilty of
knowingly and willfully falsifying, concealing, or covering up the involvement of Sunburst Bank and
the dealings of the city officials with the bank, and of knowingly making false or fraudulent
statements or representations within their depositions. Among the evidence presented to support the
chancellor’s conclusion was the president of ADSI’s admission during cross-examination that the
counterclaimants were never asked about information pertaining to the lease-purchase agreement
during their depositions. After a careful review of the evidence regarding this issue, we find no error
in the chancellor’s conclusion.

3. Frivolity

In the chancery court’s judgment, it concluded that ADSI’s complaints were frivolous "in that



the allegations contained therein are false, totally without merit and were interposed in bad faith for
purposes of harassment and delay." The court accordingly awarded attorneys’ fees and costs against
ADSI. However, the court did not specify whether the sanctions for frivolity were imposed pursuant
to Rule 11 of the Mississippi Rules of Civil Procedure or the Litigation Accountability Act of 1988,
section 11-55-1 et seq. of the Mississippi Code. Rule 11 provides:
           If any party files a motion or pleading which, in the opinion of the court, is frivolous or is
           filed for the purpose of harassment or delay, the court may order such a party, or his
           attorney, or both, to pay to the opposing party or parties the reasonable expenses incurred
           by such other parties and by their attorneys, including attorneys’ fees.



M.R.C.P. 11. Section 11-55-7 of the Litigation Accountability Act provides the same relief as Rule
11 when the court finds that "an attorney or party brought an action, or asserted any claim or
defense, that is without substantial justification, or that the action, or any claim or defense asserted,
was interposed for delay or harassment . . ." Miss. Code Ann. § 11-55-5(1) (1972). "A claim is
without substantial justification when it is ‘frivolous, groundless in fact or in law, or vexatious, as
determined by the court.’" Leaf River Forest Prods. v. Deakle, 661 So. 2d 188, 196 (Miss. 1995)
(citations omitted). For purposes of our review of this case, it does not matter which of the two bases
for imposing sanctions was used by the chancellor.

In our review of the chancery court’s conclusion that ADSI’s complaints were frivolous and its
decision to impose sanctions, we are limited by the familiar abuse of discretion standard. Id. at 196-
97 (citations omitted). A claim is "frivolous," for purposes of the Act and for Rule 11 purposes, "only
when, objectively speaking, the pleader or movant has no hope of success." Id. Given the facts of this
case and the Defendants’ complete defense, ADSI never had any hope of success nor any viable
claim. In other words, ADSI’s complaints were frivolous. In addition to challenging the awarding of
attorneys’ fees, ADSI also challenges the amount of the award. Our standard of review




of both the award and quantum of attorneys’ fees is the familiar abuse of discretion standard, and
such awards must be supported by credible evidence. Young v. Huron Smith Oil Co., 564 So. 2d 36,
40 (Miss. 1990). Because no misperception of the correct legal standard or abuse of discretion by the
chancery court is revealed by the record, we find this assignment of error without merit.

4. The Cross Appeal

The counterclaimants cross appeal contending that the chancery court erroneously concluded that
they were not entitled to actual or punitive damages for pain and suffering, and mental and emotional
distress. Though the counterclaimants did not place a label on the legal basis of their claims, it is
evident they are founded on the common law action of abuse of process.

The three elements of abuse of process are (1) a misuse or misapplication of a legal process, (2) with
an ulterior motive, and (3) damage as a result of the improper use of process. McLain v. West Side
Bone & Joint Ctr., 656 So. 2d 119, 123 (Miss. 1995). The crucial element of this common law action
is "the intent to abuse the privileges of the legal system." Id.

While the chancellor concluded that the counterclaimants were not entitled to actual or punitive
damages, he did make the necessary findings regarding the first two elements of the claim, i.e., a
misuse of process for an ulterior purpose. There was substantial testimony regarding physical
ailments and mental distress resulting from the litigation. We do not know if the chancellor found the
testimony unbelievable or rejected awarding damages for some other reason. In sum, the lower court
never stated why the counterclaimants were not entitled to actual or punitive damages.

Because the chancellor made findings that supported these claimants on issues not pertaining



to the issue of damages, we reverse and remand this part of the case. The issue to be considered by
the lower court upon remand is whether the counterclaimants suffered compensable damages.

THE JUDGMENT OF THE FORREST COUNTY CHANCERY COURT IS AFFIRMED ON
DIRECT APPEAL AND REVERSED AND REMANDED ON CROSS APPEAL. ALL
COSTS OF THIS APPEAL ARE TAXED TO THE APPELLANT.

FRAISER, C.J., BRIDGES AND THOMAS, P.JJ., BARBER, COLEMAN, McMILLIN, AND
PAYNE, JJ., CONCUR.



KING, J., DISSENTS WITH SEPARATE WRITTEN OPINION, JOINED BY DIAZ, J.

                         IN THE COURT OF APPEALS 4/23/96
                                             OF THE
                                  STATE OF MISSISSIPPI
                                      NO. 94-CA-00049 COA



APPLICATION DATA SYSTEMS, INC., A MISSISSIPPI CORPORATION,
CORPORATELY AND FOR THE USE AND BENEFIT OF THE CITY OF HATTIESBURG,
MISSISSIPPI

APPELLANT

v.

PAUL POWELL, JOHN HOLTON, JOHN BUCKLEY, SCOTT FARRIS, CHARLES EL.
LAWRENCE (JR.), J. ED MORGAN, PROVIDENCE WASHINGTON INSURANCE
COMPANY, MIDLAND INFORMATION SYSTEMS, J&J ACCOUNTING AND
COMPUTER SALES, D. BANNERMAN AND COMPANY, DIVERSIFIED COMPUTER
SYSTEMS, PROFESSIONAL COMPUTER SOFTWARE SERVICES, INC., SUNBURST
BANK, FIDELITY AND DEPOSIT COMPANY OF MARYLAND, AND CLARICE
WANSLEY, AND PAUL ROWELL, JOHN HOLTON AND CLARICE WANSLEY

APPELLEES
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND

MAY NOT BE CITED, PURSUANT TO M.R.A.P. 35-B




KING, J., DISSENTING:

I would affirm this cause in all respects. The majority would reverse and remand to the chancellor to
determine whether counterclaimants "suffered compensable damages." It is my belief that this
determination was made by the chancellor when he refused to award damages.

If this Court desires to know upon what basis the chancellor made the determination, it should
remand for supplementation of the record, as it has done on Batson issues. To remand as the majority
seeks to do falls just short of directing an award of damages.

DIAZ, J., JOINED THIS OPINION.